Citation Nr: 0018088	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-03 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to a higher evaluation for seizures due to head 
trauma, evaluated as 20 percent disabling prior to September 
8, 1998.  

Entitlement to an increased rating for seizure due to head 
trauma, currently evaluated as 80 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty for training from February 
to June 1968.  

The veteran's substantive appeal, received in March 1999, 
shows that he requested a Board hearing at the local VA 
office before a member of the Board.  There is no indication 
from his claims folder that the veteran has been afforded a 
Travel Board hearing.  In view of the foregoing and in order 
to insure due process of law, this case is remanded to the RO 
for the following actions:  


1.  The veteran should be afforded an 
opportunity to offer testimony at a 
Travel Board hearing, to be scheduled at 
the RO.  

2.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




